540 F.2d 1254
UNITED STATES of America, Appellee,v.Roy Lee HILL, Appellant.
No. 74-2087.
United States Court of Appeals,Fourth Circuit.
Argued Aug. 27, 1976.Decided Sept. 24, 1976.

Michael D. Toobin, Alexandria, Va.  (Barry R. Poretz, Lainof & Cohen, Alexandria, Va., on brief), for appellant.
J. Frederick Sinclair, Asst. U. S. Atty.  (William B. Cummings, U. S. Atty., Alexandria, Va., on brief), for appellee.
Before CRAVEN and BUTZNER, Circuit Judges, and FIELD, Senior Circuit Judge.
PER CURIAM.


1
This appeal presents the single question of the competency of trial counsel.  We discern from the record no errors of judgment to support the allegation and affirm the judgment below.


2
During oral argument appellate counsel suggested to us matters outside the record that can best be developed, if true, in a proceeding below pursuant to  28 U.S.C. § 2255.  Our decision herein is without prejudice to the right of the appellant to seek collateral relief under § 2255.


3
AFFIRMED.